KINKADE, J.
1. When a party who has suffered personal injuries enters into1 a contract in writing with lawyers for the recovery of damages therefor b ysuit or settlement, the contract reading as follows: “I hereby employ H., R. & D. as my attorneys at law to bring suit or effect a settlement for damages against I. P. S. Co. for personal injuries (describing same). As their pay said H., R. & D. are to receive 33 1-3 per cent of whatever amount received by me in case of trial or settlement”, and then the injured party himself effects a settlement with the wrongdoer, while the lawyers in good faith and without any delay or default on their part áre carrying out all their obligations under the contract, the percentage of the settlement money designated as compensation in the contract belongs to the lawyers.
2. When compensation for professional services to ben rendered by lawyers in a personal injury case is wholly contingent upon success, and the contract of employment is terminated by the injured party, without any reasonable or just cause for. so doing, and before an opportunity has been given to the other contarct-ing party to carry out his part of the contract, the measure of damages in such case is not limited to the reasonable value of the services rendered by the lawyers employed prior to the cancellation of the contract by the injured party. (Scheinesohn v. Lemonek, 84 Ohio St., 424, approved and followed.)
Judgment reversed.
Marshall, CJ., Matthias, Day and Robinson, JJ., concur.